Citation Nr: 1100998	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right foot disability 
(formerly claimed as right foot plantar warts). 

2.  Entitlement to a rating in excess of 10 percent for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to February 
1987.

This matter is now before the Board of Veterans' Appeals (Board) 
pursuant to rating decisions by the Nashville, Tennessee Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
September 2008 rating decision, the RO increased the rating 
assigned for the Veteran's right ankle disability to 10 percent 
disabling, effective July 15, 2008.  At the same time, the RO 
declined to reopen the underlying claims seeking service 
connection for right foot plantar warts.  In November 2008, the 
RO continued the 10 percent rating and declined to reopen the 
service connection claim.  A June 2009 statement of the case 
reopened the underlying claim and decided the claim on the 
merits.  Nonetheless, the Board notes that to establish 
jurisdiction over the issue of service connection for right foot 
plantar warts, the Board must first consider the issue of whether 
new and material evidence has been submitted to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002).  The Board must 
proceed in this fashion regardless of the RO's actions.  See 
Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 
05-92.  

In August 2010, the Veteran testified at a video conference 
hearing before the undersigned; a transcript of that hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
  



REMAND

The Board notes that the RO denied service connection for right 
foot plantar warts in a March 1995 rating decision on the basis 
that the service treatment records were negative for complaints 
of or treatment for plantar wart of the right foot.  Therefore, 
the RO found that the evidence established that the current 
condition was a result of post-service causes.   The Veteran did 
not timely appeal this decision and it became final.  

The evidence of record at the time of the March 1995 rating 
included a January 1987 separation examination and September 1987 
and June 1994 VA examinations that were negative for any 
complaints, treatment, or diagnoses relating to right foot 
plantar warts.  

Service treatment records relevant to the issue of right foot 
plantar warts that existed at the time of the last final denial 
were received by the RO in January 2009.  The additional service 
treatment records revealed that the Veteran was treated for right 
foot plantar warts in August, October, and December 1985.  

As these treatment records were received after the initial 
adjudication of service connection for right foot plantar warts, 
the Board has reconsidered the claim without the need for new and 
material evidence.  38 C.F.R. § 3.156(c).

Since the March 1995 final denial of the service connection 
issue, the Veteran testified during his August 2010 video 
conference that he continuously had warts and foot problems since 
his treatment in service.  

Several "buddy" statements received in October 2008, as well as 
the Veteran's own contentions indicated that the Veteran had foot 
pain since service.  A May 1994 post service VA treatment record 
also documented the Veteran's complaints of foot pain, but 
indicated that he had a bunion.  A January 1997 treatment record 
included the diagnosis of hallux valgus deformity.  The Court 
held that when a Veteran makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(claim for benefits based on PTSD encompassed benefits based on 
other psychiatric disabilities).  Therefore, the Board construes 
the Veteran's claim for plantar warts as encompassing entitlement 
to service connection for a right foot disability regardless of 
the precise diagnosis.  However, the Board notes that pes planus 
was also documented on the Veteran's June 1984 entrance 
examination.  

The record establishes that the Veteran has complained of right 
foot issues since service.  VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.

In light of the above evidence that the Veteran may have a 
current right foot disability that may be connected to in-service 
treatment, VA should arrange for him to undergo a VA orthopedic 
examination at an appropriate VA medical facility.  The Veteran 
is hereby advised that failure to report to any scheduled 
examination without good cause may well result in a denial of the 
claim (as reopened claims will be adjudicated on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2010).

Also, as the medical evidence comprised of a July 2010 
examination by Dr. S. M. W. suggests that the Veteran's service-
connected right ankle condition increased in severity since he 
was last examined by VA in September 2008, a new VA examination 
is indicated.  

It also appears that pertinent medical evidence remains 
outstanding.  During his April 2010 video conference hearing, the 
Veteran indicated that he was treated in 1994 and between 2007 
and 2008 for plantar warts; however, such treatment records have 
not been associated with the claims file.  As such records may 
have some bearing on the Veteran's claim, they should be 
obtained, if available.  

In addition, the Veteran testified that he recently applied for 
Social Security Administration (SSA) disability benefits and in 
August 2010, he submitted evidence that showed that disability 
benefits had been awarded.  A review of the record reveals that 
VA has not made an attempt to obtain the SSA records.  VA has a 
statutory duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  Further, Veterans Claims Assistance Act of 2000 
(VCAA) emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Of particular significance here, the VCAA requires VA to 
continue its efforts to obtain records and notify the appellant 
if we cannot get the records.  38 U.S.C.A. § 5103A (b)(3) (West 
2002).

In addition, the Board notes that additional evidence has been 
received without a waiver since the case was certified for 
appeal.  However, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the Board concludes that there is prejudice in 
proceeding with consideration of this case without affording the 
RO an opportunity to review the evidence in question.

Finally, the Board notes that the Veteran and has essentially 
stated he is unable to secure and maintain employment due to his 
right ankle disability.  The Veteran has therefore raised the 
issue of a total disability rating for compensation based on 
individual unemployability (TDIU).  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  The U.S. Court of Appeals for 
Veterans Claims recently held that a request for TDIU is not a 
separate claim for benefits, but rather involves an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  As such, future 
adjudication of the Veteran's claim should include the issue of 
TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the Veteran's 
claims file, and ensure that all notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) 
are fully complied with and satisfied with 
respect to providing the Veteran and his 
representative with notice of the evidence 
required to substantiate a claim for service 
connection for a right foot disability.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his right foot 
disability, including plantar warts, bunions, 
etc., then secure complete clinical records 
of all such evaluations and/or treatment from 
the sources identified, specifically 
including but not limited to, records of any 
evaluation or treatment the Veteran received 
at the Rochester VA Clinic, Memphis VA 
Medical Center (VAMC), and the private foot 
specialist referred to during the August 2010 
video conference hearing.  If any records 
sought are unavailable, the Veteran and his 
representative should be so notified.

3.  The Veteran should be advised that VA is 
in the process of obtaining his Social 
Security records.  

4.  SSA should be contacted, and all medical 
evidence and documentation associated with 
the grant of SSA disability benefits should 
be requested.  All records received from SSA 
must be added to the Veteran's claims file.  
If the search for such records has negative 
results, documentation to that effect must be 
included in the claims file.  

5.  The Veteran should be provided with a VA 
orthopedic examination by a qualified VA 
doctor.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.

The examiner should state whether the Veteran 
has a current right foot condition and then 
provide the following opinions for each 
disability found:

a.) Whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any right foot disability had its 
onset in active service.

b.) Whether any current right foot disability 
clearly and unmistakably existed prior to 
service and clearly and unmistakably 
underwent no increase in underlying severity 
during service.

The rationale for all opinions expressed 
should also be provided.  The rationale 
should take into account the Veteran's 
reports of injuries, treatment, and history.

6.  Schedule the Veteran for an appropriate 
VA examination, to include a complete 
physical examination, in order to determine 
the current severity of his service-connected 
right ankle disability.  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examination report should specifically state 
the degree of disability present in the 
Veteran's right ankle and his current range 
of motion, as well as identify any objective 
evidence of pain.  Any other abnormalities 
resulting from the service-connected right 
ankle disability should be discussed.  The 
extent of any weakened movement and excess 
fatigability on use should be described.  To 
the extent possible, the functional 
impairment due to weakened movement and 
excess fatigability on use should be assessed 
in terms of additional degrees of limitation 
of motion.  Range of motion studies should be 
conducted using a goniometer and the use 
thereof should be noted in the examination 
report.   

7.  Thereafter, readjudicate the claims, to 
include the issue of entitlement to a TDIU.  
If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


